DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 5-14 are rejected.
	Claims 2-4 are objected.


Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8: “glue to discharge pipe” in line 2 should be replaced with --glue to the discharge pipe--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gillingham et al. (US 2011/0011042) [hereinafter Gillingham].
	With respect to claim 1, Gillingham discloses an air cleaner assembly 1, as shown in Fig. 2, having: a filter housing 3, as shown in Fig. 2; a filter cartridge 4 (filter element) received in the filter housing 3 and comprising one or more filter medium bodies 5 and a flow chamber, wherein the flow chamber is at least partially enclosed by the one or more filter medium bodies 5, as shown in Fig. 2; a flow socket 21, 21a, 21b, configured to discharge a purified medium from the flow chamber, as shown in Fig. 1 (see paragraph 0059), wherein the flow socket 21, 21a, 21b, comprises a wall comprising an opening, said opening being the interior space of element 21, as shown in Fig. 2; a fastening flange, at seam 40, arranged at the wall of the flow socket 21, 21a, 21b, adjacent to the opening, as shown in Fig. 2, wherein the fastening flange is configured to fasten a conduit 59 (purging gas pipe) of a pulse jet assembly 50 (purging device) to the flow socket 21, 21a, 21b, as shown in Fig. 1.
	Gillingham lacks the flange detachably fastening the pipe to the device.  However, this would have been obvious to one of ordinary skill in the art in order to be able to remove the device 50 from the housing 3 for maintenance purposes.

	With respect to claim 5, Gillingham discloses a valve arrangement 56 (fastening element) arranged at the purging gas pipe 59 and connectable to the fastening flange, as shown in Fig. 2.

	With respect to claim 6, Gillingham discloses a discharge pipe 21a disposed at the filter housing 3, wherein the flow socket 21b is an attachment socket connected to the discharge pipe 21a, and wherein the opening in the wall of the flow socket 21b is configured to receive the purging gas pipe 59, as shown in Fig. 2.

	With respect to claim 7, Gillingham discloses wherein the attachment socket 21b is fixedly connected to the discharge pipe 21a, as shown in Fig. 2.

	With respect to claim 8, Gillingham teaches wherein the attachment socket 21b is connected to the discharge pipe 21a, as shown in Fig. 2.  Gillingham lacks the specific connection, i.e., welded or glued.  However, this would have been obvious to one of ordinary skill in the art in order to secure the attachment socket to the discharge pipe, since one of ordinary skill would recognize to choose a desired type of connection according to a desired application.

	With respect to claim 9, Gillingham lacks wherein the attachment socket and the discharge pipe are manufactured as one monolithic piece.  It would have been obvious to a person having ordinary skill in the art to make the attachment socket and the discharge pipe disclosed by Gillingham as one monolithic piece, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

	With respect to claim 10, Gillingham teaches wherein the purging device 50 comprises a valve arrangement 56 (adjustable valve) configured to regulate a purging medium (see paragraph 0078).

	With respect to claim 11, Gillingham teaches wherein the filter element 4 is a round filter element, as shown in Fig. 2.

	With respect to claim 12, Gillingham teaches wherein the one or more filter medium bodies include a main filter medium body 1205 and a secondary filter medium body 1210, as shown in Fig. 21, wherein the secondary filter medium body 1210 is arranged downstream of the main filter medium body 1205 in a flow direction of a medium to be filtered, as shown in Fig. 21.

	With respect to claim 13, Gillingham teaches a gas filter 1 (see paragraphs 0051 and 0056).

	With respect to claim 14, Gillingham teaches an air filter 1 (see paragraphs 0051 and 0056).




Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 2 would be allowed because the prior art of record does not show or suggest a filter device wherein the wall comprises at least two of said opening, wherein the at least two openings each have correlated therewith one of said fastening flange, in combination with any remaining limitations in the claim.  Gillingham lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 3 would be allowed because the prior art of record does not show or suggest a filter device having a support ring as a carrier of the purging gas pipe, wherein the support ring is insertable into the fastening flange, in combination with any remaining limitations in the claim.  Gillingham lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 4 would be allowed due to its dependency from claim 3.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778